Exhibit 10.2

 

 

THIS SUBORDINATED SECURED PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

PAYMENT AND ENFORCEMENT OF THIS NOTE, AND THE LIENS AND SECURITY INTERESTS
SECURING THIS NOTE, ARE SUBORDINATED TO THE CLAIMS, LIENS AND SECURITY INTERESTS
OF THE HOLDER OF SENIOR INDEBTEDNESS AS DEFINED IN, AND TO THE EXTENT PROVIDED
IN, AND IS OTHERWISE SUBJECT TO THE TERMS OF, THE INTERCREDITOR AND DEBT
SUBORDINATION AGREEMENT, DATED ON OR ABOUT THE DATE OF THIS NOTE, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME, BY AND BETWEEN THE HOLDER OF THIS NOTE, AS
JUNIOR CREDITOR, AND HALE PARTNERSHIP FUND, L.P., AS SENIOR CREDITOR (THE
“SUBORDINATION AGREEMENT”).

 

 

SUBORDINATED SECURED PROMISSORY NOTE

 

$4,400,000  September 6, 2018

    

FOR VALUE RECEIVED, STONE & LEIGH, LLC, a Tennessee limited liability company
(“Maker”), hereby promises to pay to the order of HG HOLDINGS, INC., a Delaware
corporation (“Holder”), on March 2, 2023 (the “Maturity Date”), the principal
amount of Four Million Four Hundred Thousand Dollars ($4,400,000), in connection
with that certain Asset Purchase Agreement, dated as of September 6, 2018 (the
“Purchase Agreement”), between Maker and Stanley Furniture Company LLC, to the
extent not theretofore paid (such unpaid principal amount at any time, the
“Principal Amount”), together with interest thereon calculated from the date
hereof in accordance with the provisions of this Note (the unpaid amount of any
such accrued interest at any time, the “Interest Amount” and the sum of the
Principal Amount, the Interest Amount at any time and any other Obligations due
to the Holder hereunder, the “Total Amount”). Certain capitalized terms which
are used and not otherwise defined in this Note are defined in Section 7 below.

 

1.     PAYMENT OF PRINCIPAL AND INTEREST. Subject, in each case, to the
Subordination Agreement:

 

(a)     Subject to the imposition of the Default Rate (as defined below),
interest on the Principal Amount shall accrue daily at a fixed rate of ten
percent (10.00%) per annum (computed on the basis of a 365 or 366 day year, as
applicable, and the actual number of days elapsed), each such payment shall be
due, in arrears, each such payment to be due on the last Business Day of each
calendar month, commencing September 30, 2018 and continuing through and
including the Maturity Date.

 

(b)     Except as set forth otherwise herein, the Total Amount shall be payable
in full on the Maturity Date; provided that the Total Amount is subject to
acceleration upon the occurrence, and during the continuation, of an Event of
Default as set forth below.

 

(c)     Maker may, at its option, prepay at any time and from time to time all
or any part of the Total Amount, without premium or penalty.

 

(d)     No later than 30 days after delivery to Holder of the reviewed or
compiled annual financial statements pursuant to Section 5(a) below, commencing
with the delivery to Holder of the financial statements for Maker’s fiscal year
ending December 31, 2018, Maker shall prepay the Principal Amount in an amount
equal to Excess Cash Flow for such fiscal year.

 

1

--------------------------------------------------------------------------------

 

 

(e)     Subject to the prior payment in full of the indebtedness payable to the
Senior Lender under the Senior Loan Documents, upon the consummation or
occurrence of any of (i) any Asset Disposition, (ii) any Change of Control,
(iii) any Casualty Event, (iv) an issuance by Maker of any Equity Interests, or
(v) an issuance by Maker of any indebtedness, Maker shall immediately prepay:
(A) in the case of a prepayment under clause (ii) above (a Change of Control),
the Total Amount, or (B) in the case of a prepayment under clause (i), (iii),
(iv) or (v) above, the amount of the net cash proceeds of such disposition or
issuance, in each case in the manner set forth in Section 1(f).

 

(f)     Any amount paid to Holder by Maker in respect of this Note will be
applied first, to reimburse or pay Holder for any costs and expenses relating to
this Note, second, to reduce the Interest Amount and, third, to reduce the
Principal Amount. All payments in cash in respect of this Note will be made by
wire transfer of immediately available funds to an account designated in writing
by Holder, and any payment so received after 1:00 p.m. New York time on any day
will be deemed to have been received on the following Business Day. Any amount
that (but for the application of this sentence) would become payable in respect
of this Note on a day which is not a Business Day will instead become due and
payable on the next succeeding Business Day, and interest accruing on the
Principal Amount will reflect any such extension.

 

2.     SECURITY. As security for the payment of all the Obligations, Maker
hereby grants to Holder a continuing security interest in and to all of its
right, title and interest in and to the following property, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located (collectively, the “Collateral”): (i) all Accounts and all Goods whose
sale, lease or other disposition by Maker has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, Maker; (ii) all
Chattel Paper, Instruments, Documents and General Intangibles (including all
patents, patent applications, patent licenses, trademarks, trademark
applications, trademark licenses, tradenames, trade secrets, goodwill,
copyrights, copyright applications, copyright licenses, domain names,
registrations, licenses, Software, franchises, customer lists, tax refund
claims, claims against carriers and shippers, guarantee claims, contract rights
and rights to payment of money, promissory notes, payment intangibles, security
interests, security deposits and rights to indemnification); (iii) all
Inventory; (iv) all Goods (other than Inventory), including Equipment and
Fixtures; (v) all securities and other Investment Property; (vi) all Deposit
Accounts, bank accounts and all deposits and cash and currency; (vii) all Letter
of Credit Rights and Supporting Obligations; (viii) all Commercial Tort Claims
set forth on Exhibit A; (ix) all additions and accessions to, substitutions for,
and replacements, products and Proceeds of the foregoing property, including
proceeds of all insurance policies insuring the foregoing property, and all of
Maker’s books and records relating to any of the foregoing. As used herein, each
of “Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”,
“Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter of Credit
Rights”, “Proceeds”, “Software” and “Supporting Obligations” shall have the
respective meanings assigned to such terms, as of the date of this Note, in the
New York Uniform Commercial Code in effect from time to time. Notwithstanding
the foregoing, Collateral shall not include, and Maker shall not be deemed to
have granted a security interest in, (i) any rights or interests in any license,
lease, contract or agreement to which Maker is a party and all software or
related goods and/or databases licensed or provided thereunder, to the extent,
but only to the extent, that such a grant would, under the terms of such
license, lease contract or agreement, result in a breach of the terms of, or
constitute a default under, such license, lease, contract or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
9-406, 9-407 or 9-408 of the Uniform Commercial Code or other applicable law),
(ii) any Equipment or other assets subject to a purchase money security interest
to the extent that the agreements governing the indebtedness secured by such
purchase money security interest prohibits the granting of a security interest
to Holder hereunder (other than to the extent that any such prohibition would be
rendered ineffective pursuant to 9-406, 9-407 or 9-408 of the Uniform Commercial
Code or other applicable law) or (iii) any rights or property, including any
intent-to-use trademark applications, to the extent that any valid and
enforceable law or regulation applicable to such rights or property prohibits
the creation of a security interest in such rights or property or would
otherwise result in a material loss of rights from the creation of such security
interest therein (other than to the extent that any such term would be rendered
ineffective pursuant to 9-406, 9-407 or 9-408 of the Uniform Commercial Code or
other applicable law); provided, that, with respect to each of the foregoing
clauses (i) - (iii), immediately upon the ineffectiveness, lapse or termination
of any such restriction, the Collateral shall include, and Maker shall be deemed
to have granted a security interest in, all such rights and interests or
Equipment or other assets, as the case may be, as if such provision had never
been in effect; and provided, further that, notwithstanding any such
restriction, Collateral shall include the right to receive all proceeds derived
from or in connection with the sale, assignment or transfer of such rights and
interests.

 

2

--------------------------------------------------------------------------------

 

 

By its signature hereto, Maker agrees that any time and from time to time, Maker
will promptly execute and deliver all further instruments and documents, obtain
such agreements from third parties, and take all further action that may be
necessary or desirable, or that Holder may request, in order to create and/or
maintain the validity, perfection or (subject to the Subordination Agreement)
the priority of and protect any security interest granted or purported to be
granted hereby. Without limiting the generality of the foregoing, Maker hereby
(i) authorizes Holder to file against Maker, one or more financing, continuation
or amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to Holder, which statements will describe the Collateral
as “all assets now owned or hereafter acquired”, (ii) agrees, from time to time
to take such actions as may be requested by Holder to perfect the security
interest of Holder with respect to that portion of the Collateral over which
control may be obtained within the meaning of the Uniform Commercial Code, and
(iii) agrees to execute and deliver to Holder customary short form intellectual
property security agreements to be filed with the United States Patent and
Trademark Office and the United States Copyright Office (and any successor
office and any similar office in any state of the United State or in any other
country). If Maker shall at any time hold or acquire any Commercial Tort Claim
having a value in excess of $100,000, Maker shall promptly notify Holder in
writing signed by Maker and supplement Exhibit A attached hereto, detailing the
particulars thereof necessary to grant Holder a valid security interest therein
and in the proceeds thereof pursuant to the Uniform Commercial Code. If Holder
fails to execute and deliver any such release or other instrument promptly
following such reasonable request of Maker or Senior Lender, Holder hereby
irrevocably authorizes, empowers and appoints each of Maker and Senior Lender as
its agent and attorney-in-fact to execute and deliver such release or other
instrument.

 

Maker will not, without providing at least 30 days’ prior written notice to
Holder, change its legal name, identity, type of organization, jurisdiction of
organization, corporate structure or location of its chief executive office.

 

This Note and the Obligations of Maker hereunder are also secured by certain
Membership Interests Pledge Agreement, dated as of the date hereof, between
Holder and each holder of Equity Interests of the Maker as of the date hereof,
as applicable (as amended, restated, supplemented or otherwise modified or
replaced from time to time, the “Pledge”) and other collateral documents
relating hereto or to any of the foregoing (such other documents, as amended,
restated, supplemented or otherwise modified or replaced from time to time,
together with this Note and the Pledge, each a “Related Document” and
collectively the “Related Documents”).

 

3.     SUBORDINATION. HOLDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT MAKER’S
OBLIGATIONS HEREUNDER, INCLUDING THE PAYMENTS OF INTEREST, PRINCIPAL AND OTHER
AMOUNTS TO BE MADE TO HOLDER PURSUANT TO THIS NOTE AND ALL OF HOLDER’S RIGHTS
AND REMEDIES WITH RESPECT TO THE COLLATERAL, ARE IN EACH CASE SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THE SUBORDINATION AGREEMENT.

 

3

--------------------------------------------------------------------------------

 

 

4.     REPRESENTATIONS AND WARRANTIES. Maker hereby makes the following
representations and warranties:

 

(a)     Organization, Authority and Qualification. Maker is duly organized,
validly existing and in good standing under the laws of Tennessee and has all
necessary power and authority to execute and deliver this Note and the Related
Documents to which Maker is a party and to perform its obligations hereunder and
thereunder.

 

(b)     Due Authorization. The execution and delivery by Maker of this Note and
the other Related Documents to which Maker is a party and the performance by
Maker of its obligations hereunder and thereunder have been duly authorized by
all requisite limited liability company action on the part of Maker. Each of
this Note and the other Related Documents to which Maker is a party has been
duly executed and delivered by Maker and constitutes a legal, valid and binding
obligation of Maker, enforceable against Maker in accordance with its terms
(subject to applicable law, bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors rights and remedies generally and subject,
as to enforceability, to rules of law governing specific performance, injunctive
relief and to general principles of equity).

 

(c)     No Conflict. The execution, delivery and performance by Maker of this
Note and the other Related Documents to which Maker is a party does not and will
not (i) violate, conflict with or result in the breach of any provision of
Maker’s organizational documents (ii) violate any Law or Order applicable to
Maker or by which any of its properties or assets may be bound; or (iii)
constitute a default under any material agreement or contract by which Maker may
be bound.

 

(d)     Purchase Agreement. Maker has made certain representations and
warranties set forth in the Purchase Agreement, which are hereby incorporated by
reference herein.

 

(e)     Solvency. The fair salable value of Maker’s assets exceeds the fair
value of its liabilities. After giving effect to the transactions described in
this Note, the Related Documents and the Purchase Agreement, the Maker would not
be left with unreasonably small capital in relation to its business as presently
conducted or as contemplated to be conducted after the transactions contemplated
by the Purchase Agreement, and the Maker is not unable to pay its debts
(including trade debts) as they mature.

 

(f)     Debt and Liens. Maker has no liabilities other than liabilities owed to
Senior Lender or Holder or other liabilities incurred in the ordinary course of
business in connection with the transactions contemplated by the Purchase
Agreement. Maker’s assets are not subject to liens and encumbrances other than
liens in favor of Senior Lender or Holder.

 

(g)     No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in order for the Maker to execute, deliver, or perform any of its
obligations under this Note.

 

(h)     No Litigation. No action, suit, litigation, investigation or proceeding
of, or before, any arbitrator or Governmental Authority is pending or threatened
by or against Maker or any of its property or assets (i) with respect to the
Note or any of the transactions contemplated hereby or (ii) that could be
expected to materially adversely affect Maker’s financial condition or the
ability of Maker to perform its obligations under the Note.

 

4

--------------------------------------------------------------------------------

 

 

5.     COVENANTS. Maker covenants and agrees that, until the Total Amount owing
under this Note has been paid in full,

 

(a)     Maker will deliver to Holder a copy of Maker’s annual consolidated
financial statements, including balance sheet, statement of income, and
statement of cash flows, reviewed by independent certified public accountants
acceptable to Holder no later than ninety (90) days after the end of each fiscal
year of Maker,

 

(b)     Maker will deliver a copy of Maker’s unaudited (internally prepared)
quarterly consolidated financial statements, including balance sheet, statement
of income, and statement of cash flows, to Holder no later than sixty (60) days
following each calendar quarter end,

 

(c)     Each Monday, Maker will deliver to Holder weekly reports detailing the
Asset Dispositions of Maker for the preceding week,

 

(d)      Maker will not, without the prior written consent of Holder, pay,
distribute or authorize any Restricted Payment, other than Restricted Payments
constituting tax distributions permitted under the Senior Loan Documents (the
“Tax Distributions”) so long as cash interest payments under this Note have been
paid pursuant to the terms hereof for the shorter of the period this Note has
been outstanding or the twelve-month period preceding the payment of such Tax
Distributions,

 

(e)     Maker will not, without the prior written consent of Holder, issue any
additional ownership interests in or other Equity Interests of or in Maker other
than those subject to the Pledge Agreement,

 

(f)     Maker will give Holder (i) prompt written notice of any amendment,
modification or waiver of the Senior Loan Documents or provisions thereof and
(ii) prompt written notice following the maturity of the indebtedness under the
Senior Loan Documents being accelerated for any reason, including as a result of
occurrence of any event of default under the Senior Loan Documents,

 

(g)     Maker will maintain its legal existence and good standing in its
respective jurisdiction of formation and maintain qualification in each
jurisdiction in which it is required to be qualified,

 

(h)     Maker will incur no liabilities for borrowed money other than such
liabilities owed to Senior Lender and Holder,

 

(i)     Maker will grant no liens on its assets to any party other than Holder
and Senior Lender,

 

(j)     Maker will not, without the prior written consent of Holder, (x)
directly or indirectly enter into or permit to exist any transaction with any
affiliate of Maker, except for transactions that are made in the ordinary course
of business on fair and reasonable terms that are no less favorable to Maker
than would be obtained in an arm’s length transaction with a non-affiliated
person, or (y) pay, distribute or authorize any compensation or other payments
to members, officers, directors or employees of Maker except for such amounts
that are in the ordinary course of business and on fair and reasonable terms,

 

(k)     Holder will have the right, while any Obligations remain outstanding
hereunder, (i) to appoint a representative designated by Holder from time to
time to attend all meetings of the managers (or equivalent governing body) of
Maker as a non-voting observer; and (ii) to receive all information distributed
by Maker to voting members of the managers (or equivalent governing body) of
Maker,

 

(l)      Maker will comply with (i) all of the terms and provisions of its
organizational documents; (ii) its obligations under its material contracts and
agreements; and (iii) all Laws and Orders applicable to it and its business,
except where the failure to do so could be expected to materially adversely
affect Maker’s financial condition or the ability of Maker to perform its
obligations under the Note, and

 

5

--------------------------------------------------------------------------------

 

 

(m)      Maker will not enter into any business, directly or indirectly, except
for those businesses in which Maker is engaged on the date of this Note or that
are reasonably related thereto.

 

6.     EVENTS OF DEFAULT AND REMEDIES. An “Event of Default” shall be deemed to
have occurred under this Note if:

 

(a)      failure of Maker to make any payment on this Note when the same becomes
due and payable in cash; or

 

(b)      any representation or warranty made or deemed made by Maker to Holder
herein is incorrect on the date as of which such representation or warranty was
made or deemed made, or

 

(c)      Maker shall default in the due performance or observance of any other
term, covenant or agreement on its part contained in this Note and such default
shall continue unremedied for fifteen (15) days from receipt by Maker of written
notice thereof from Holder; or

 

(d)      Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any action for the
purpose of effecting any of the foregoing; or

 

(e)      a proceeding or case shall be commenced against Maker (other than by
Holder), without its application or consent, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of all or
any substantial part of its assets, or (iii) similar relief under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and in each case such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against such Person shall be entered in
an involuntary case under the Bankruptcy Code; or

 

(f)      a default or event of default (howsoever defined or denominated) shall
occur under the Senior Loan Documents; or

 

(g)      one or more judgments or decrees shall be entered against Maker and all
of such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within sixty (60) days from the entry thereof, or

 

(h)      there shall occur a Change of Control.

 

6

--------------------------------------------------------------------------------

 

 

If any Event of Default occurs and is continuing, Holder may: (i) declare the
Total Amount to be immediately due and payable; (ii) exercise all rights and
remedies available to Holder under this Note, under applicable law or at equity;
and (iii) exercise from time to time any default rights and remedies available
to it under the Uniform Commercial Code and any other applicable law in addition
to, and not in lieu of, any rights and remedies expressly granted in this
Agreement; provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to Maker under the Bankruptcy Code,
the unpaid Total Amount shall automatically become due and payable without
further act of Holder. The failure of Holder at any time to exercise the
foregoing rights shall not be deemed a waiver thereof. All of Holder’s rights
and remedies shall be cumulative and non-exclusive to the extent permitted by
applicable law. At any sale of the Collateral, if permitted by applicable law,
Holder may be the purchaser of the Collateral or any part thereof and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at such sale, to
use and apply any of the Obligations as a credit on account of the purchase
price of the Collateral or any part thereof payable at such sale.

 

Without limiting the foregoing remedies, subject to the Subordination Agreement,
the portion of the Principal Amount not paid on or before the date when due
hereunder and, to the extent permitted by law, accrued interest not paid or
before the date when due hereunder, shall bear interest at a fixed rate of two
percent (2.00%) per annum in excess of the otherwise applicable rate until the
same shall be paid (the “Default Rate”).

 

7.     DEFINED TERMS. As used in this Note, the following capitalized terms have
the following respective meanings:

 

“Asset Disposition” means any sale, lease, license, transfer or other
disposition of any property, including, without limitation any inventory of
Maker, other than property disposed of in the ordinary course or as otherwise
expressly permitted in this Note.

 

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time, or any successor federal statute.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Casualty Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of Maker.

 

“Change of Control” means (a) Volunteer Capital Group, LLC, a Tennessee limited
liability company fails to own at least 50.1% of the issued and outstanding
voting and economic Equity Interests of Maker, (b) Matt Smith and/or Blake Hauk
fail to own at least 50.1% of the issued and outstanding voting and economic
Equity Interests of Volunteer Capital Group, LLC, a Tennessee limited liability
company, (c) the consummation of a transaction or a series of related
transactions, in which a “person” or “group” within the meaning of Section 13(d)
of the Exchange Act other than the holders of Equity Interests of Maker as of
the date hereof has become the “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of Maker’s Equity Interests representing more than 50%
of the total voting power of all shares of Equity Interests of Maker then
outstanding and constituting voting shares of Equity Interests, or (d) the
consummation of (i) any consolidation or merger of Maker pursuant to which
Maker’s Equity Interests will be converted into the right to obtain cash,
securities of a Person other than Maker, or other property or (ii) any sale,
lease or other transfer in one transaction or a series of related transactions
of all or substantially all of the consolidated assets of Maker to any other
Person; provided, however, that a transaction described in clause (i) or (ii) in
which the holders of Maker’s Equity Interests immediately prior to such
transaction own or hold, directly or indirectly, more than 50% of the voting
power of all shares of Equity Interests of the continuing or surviving
corporation or the transferee, or the parent thereof, outstanding immediately
after such transaction and constituting voting shares of Equity Interests shall
not constitute a Change of Control.

 

7

--------------------------------------------------------------------------------

 

 

“EBITDA” shall mean, on a consolidated basis for Maker, for a specified period,
the sum of (a) net income (or loss) for such period (excluding extraordinary,
unusual or nonrecurring gains and losses), plus (b) all interest expense for
such period, plus (c) all charges against income for such period for federal,
state and local taxes, plus (d) depreciation expenses for such period, plus (e)
amortization expenses for such period.

 

“Equity Interests” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, partnership or membership
interests, limited liability company interests, or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person,
whether voting or non-voting.

 

“Excess Cash Flow” means, for any fiscal year, on a consolidated basis for
Maker, EBITDA, minus each of the following, to the extent actually paid in cash
during such fiscal year, capital expenditures, taxes, dividends and
distributions, interest, fees and principal payments and prepayments on this
Note and other debt for borrowed money (including capitalized leases).

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

“Obligations” means the obligations of Maker with respect to the due and prompt
payment of (i) the principal of and interest on this Note (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), when and as due, whether at maturity, by acceleration, or
otherwise, and (ii) all other monetary obligations, including fees, costs,
attorneys’ fees and disbursements (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceedings)
payable pursuant to this Note or any of the other Related Documents.

 

“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Restricted Payment” means the declaration or payment by Maker of any dividend
or other distribution on account of, or the repurchase, redemption or other
acquisition for value of, any Equity Interests of Maker, now or hereafter
outstanding.

 

“Senior Lender” means Hale Partnership Fund, L.P., a Delaware limited
partnership, acting in its capacity as agent for certain lenders.

 

8

--------------------------------------------------------------------------------

 

 

“Senior Loan Documents” means the Loan Agreement (as defined in the
Subordination Agreement) executed by Maker in favor of the Senior Lender on or
about the date hereof, and all other “Loan Documents” (as defined in such Loan
Agreement) executed in connection therewith.

 

“Subordination Agreement” has the meaning set forth in the legends on the first
page of this Note.

 

8.     CANCELLATION. After the entire Total Amount of this Note has been paid in
full, this Note will be surrendered to Maker for cancellation and will not be
reissued.

 

9.     MISCELLANEOUS.

 

(a)     Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given, made or sent by delivery in
person, by an internationally recognized overnight courier service, by
facsimile, by registered or certified mail (postage prepaid, return receipt
requested), or by electronic mail (at such e-mail addresses as a party may
designate in accordance herewith) to the respective parties hereto at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9(a)):

 

if to Holder:

 

HG HOLDINGS, INC.

2115 E. 7th Street, Suite 101

Charlotte, North Carolina 28204

Attention: Bradley G. Garner

Email: brad@halepartnership.com

 

with a copy to:

 

MCGUIREWOODS LLP

Gateway Plaza

800 East Canal Street

Richmond, Virginia 23219

Attention: David W. Robertson

Fax: 804-698-2152

Email: drobertson@mcguirewoods.com

 

if to Maker:

 

STONE & LEIGH, LLC

212 S. Tryon Street, Suite 1050

Charlotte, North Carolina 28202

Attention: Matt Smith

Email: matt@finleygroup.com

 

with a copy (which shall not constitute notice) to:

 

BAKER DONELSON

633 Chestnut Street, Suite 1900

Chattanooga, TN 37450

Attention: Richard B. Gossett

Email: dgossett@bakerdonelson.com

 

9

--------------------------------------------------------------------------------

 

 

All notices hereunder shall be deemed to have been duly given: when received, if
personally delivered or transmitted by facsimile or electronic mail; the day
after it is sent; if sent for next day delivery to a domestic address by an
internationally recognized overnight delivery service; and upon receipt, if sent
by certified or registered mail, return receipt requested.

 

(b)     Assignment. This Note shall be binding upon Maker and its successors and
assigns, and shall inure to the benefit of and be enforceable by any successor
in interest to Holder.

 

(c)     Amendment. This Note may not be amended or modified except by an
instrument in writing signed by, or on behalf of, Holder and Maker.

 

(d)     Replacement. Upon receipt of evidence reasonably satisfactory to Maker
of the loss, theft, destruction or mutilation of this Note and, in the case of
any such loss, theft or destruction of this Note, upon delivery of an unsecured
indemnity agreement in such reasonable amount as Maker may determine or, in the
case of any such mutilation, upon the surrender of this Note to Maker for
cancellation, Maker at its expense will execute and deliver, in lieu thereof, a
new Note of the same class and of like tenor, dated so that there will be no
loss of interest on such lost, stolen, destroyed or mutilated Note.

 

(e)     Severability. Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is held to be prohibited by or invalid under
applicable law, then such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this Note.

 

(f)     Descriptive Headings; Interpretation. The descriptive headings of this
Note are inserted for convenience only and do not constitute a substantive part
of this Note, The use of the word “including” in this Note is by way of example
rather than by limitation.

 

(g)     Waiver. Either Maker or Holder may (i) extend the time for the
performance of any of the obligations or other acts of the other party or (ii)
waive compliance with any of the agreements of the other party or conditions to
such party’s obligations contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 

(h)     Third Party Beneficiaries. This Note shall be binding upon and inure
solely to the benefit of the parties hereto, their affiliates and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Note.

 

(i)     Currency. Unless otherwise specified in this Note, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States
dollars.

 

(j)     Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed and performed entirely within the State of New York. Any judicial
proceeding brought by or against Maker with respect to any of the Obligations or
this Note may be brought in any court of competent jurisdiction in the State of
New York, United States of America, and, by execution and delivery of this Note,
Maker accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Note. Maker waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.

 

10

--------------------------------------------------------------------------------

 

 

(k)     Usury; Maximum Rate. Notwithstanding any other provision of this Note,
Holder does not intend to charge, and Maker shall not be required to pay, any
interest or other fees in excess of the maximum permitted by applicable law (the
“Maximum Rate”). Notwithstanding any contrary provisions contained herein, (a)
the Maximum Rate will be calculated on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, (b) in determining
whether the interest hereunder exceeds interest at the Maximum Rate, the total
amount of interest will be spread throughout the entire term of this Note until
its payment in full, and (c) if Holder ever charges or receives anything of
value that is deemed to be interest under applicable law, and if the occurrence
of any event, including acceleration of maturity of obligations owing under this
Note, should cause such interest to exceed the maximum lawful amount, any amount
that exceeds interest at the Maximum Rate will be applied to the reduction of
the unpaid principal balance under this Note, and if this Note is paid in full,
any remaining excess will be paid to Maker.

 

(l)     Expenses. Maker shall reimburse Holder on demand for all costs, expenses
and fees (including expenses and fees of its counsel) incurred by Holder in
connection with the enforcement of Holder’s rights hereunder and under the other
Transaction Documents.

 

(m)     Specific Waivers. Presentment and demand for payment, notice of
dishonor, protest and notice of protest are hereby waived.

 

(n)     Repayments or Recovery. This Note shall continue to be effective or be
reinstated, as the case may be, if at any time all or part of any payment of any
of the Obligations is rescinded or must otherwise be returned by Holder upon the
insolvency, bankruptcy or reorganization of Maker or any guarantor (if any) or
otherwise. Without limiting the generality of the foregoing, if the incurrence
or payment of the Obligations by Maker or any guarantor (if any) or the transfer
to Holder of any property should for any reason subsequently be declared to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Holder is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Holder is required or elects to repay or
restore, the liability of Maker automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
The provisions of this section will be and remain effective notwithstanding the
release of any of the Collateral by Holder in reliance upon such payment and any
such release will be without prejudice to Holder’s rights hereunder and under
any Related Document and will be deemed to have been conditioned upon such
payment having become final and irrevocable. This section shall survive the
termination of this Note.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
by its officer thereunto duly authorized as of the date first above written.

 

 

MAKER:

 

STONE & LEIGH, LLC,

a Tennessee limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Smith

 

 

Name:

Matthew W. Smith

 

 

Title:

Manager/President  

 

 

 

Accepted and agreed as of the date first above written:

 

HOLDER:

 

HG HOLDINGS, INC.,

a Delaware corporation

 

 

By: /s/ Steven Hale II     Name: Steven Hale II    Title:  CEO   

 

 

 

S&L Note Signature Page